UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2259


CHASE CARMEN HUNTER,

                Plaintiff – Appellant,

           v.

GERARD M. ROVENTINI, a/k/a Jerry M. Roventini; JOHN DOE;
THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS; THE
NATIONAL INSURANCE PRODUCER REGISTRY; ELEANOR KITZMAN,
Individually   and  in   her   Official   Capacity  as  the
Commissioner of the Texas Department of Insurance; JULIA
RATHGEBER, Individually and in her Official Capacity as the
Commissioner of the Texas Department of Insurance; THE
TEXAS DEPARTMENT OF INSURANCE; DAVE JONES, Individually and
in his Official Capacity as The Commissioner of Insurance
of the California Department of Insurance; THE CALIFORNIA
DEPARTMENT OF INSURANCE; RAYMOND O. ANDERSON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-cv-00733-FL)



                              No. 15-1019


In Re:   CHASE CARMEN HUNTER,

                Petitioner.
                 On Petition for Writ of Mandamus.
                          (5:14-cv-00733-FL)


Submitted:   March 27, 2015                    Decided:    June 3, 2015


Before DUNCAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


No. 14-2259 dismissed in part, vacated in part, remanded, and
petition denied; No. 15-1019 petition denied by unpublished per
curiam opinion.


Chase Carmen Hunter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM

         In these consolidated proceedings, Chase Hunter seeks to

appeal the magistrate judge’s order denying her leave to proceed

in forma pauperis (IFP) pursuant to 28 U.S.C. § 1915 (2012).

Hunter        also    appeals       the     district        court’s      order     denying     her

motion to vacate the magistrate judge’s IFP order.                                      Finally,

Hunter petitions this Court for writs of mandamus ordering the

district court to edit the electronic docket designations of her

submissions          and    to     permit    her       to   use    its    electronic      filing

system.        After careful consideration, we dismiss Hunter’s appeal

of the magistrate judge’s order, vacate the district court’s

order and remand for its determination of Hunter’s IFP status,

and deny Hunter’s mandamus petitions.

         First,      we     lack     jurisdiction           to    review     the    magistrate

judge’s order.             See 28 U.S.C. § 636(b)(1) (2012); Colorado Bldg.

& Constr. Trades Council v. B.B. Andersen Constr. Co., Inc., 879
F.2d 809, 811 (4th Cir. 1989).                         We therefore dismiss Hunter’s

appeal        from    the    order    of     the       magistrate        judge    for   want    of

jurisdiction.

         We   do     have   jurisdiction        to      review      the    district     court’s

order denying Hunter’s motion to vacate the magistrate judge’s

IFP order.           We construe the district court’s order as a denial

of   a    motion      for    leave     to    proceed        IFP,    which    is    immediately

appealable and reviewed for abuse of discretion.                                    Roberts v.

                                                   3
United     States     District         Court,    339 U.S. 844,    845    (1950)

(appealability); O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.

1990) (standard of review).

       The magistrate judge, proceeding under 28 U.S.C. § 636(b)

(2012), lacked the authority to issue an order denying Hunter

leave to proceed IFP.            See Woods v. Dahlberg, 894 F.2d 187, 187

(6th Cir. 1990) (per curiam) (“[A] denial of such a motion is

the functional equivalent of an involuntary dismissal and is

outside the scope of a magistrate’s authority.”).                            While the

district court did have such authority, it abused its discretion

by   applying   a     clearly     erroneous      standard       of   review    to   the

magistrate judge’s order rather than reviewing it de novo.                          The

magistrate judge could do no more than issue a recommendation;

as a result, the district court was required “to ‘make a de novo

determination       of    those    portions       of    the     magistrate     judge’s

recommendation      to    which    objection      [was]       made.’”    Diamond     v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting 28 U.S.C.A. § 636(b)(1) (West 1993 & Supp. 2005)

(internal alterations omitted)).                 Moreover, the district court

properly    considered      its    jurisdiction        constrained      by    the   fact

that   Hunter   had      noted    an    appeal   from   the     magistrate     judge’s

order.     See Doe v. Public Citizen, 749 F.3d 246, 258 (4th Cir.

2014) (“Generally, a timely filed notice of appeal transfers

jurisdiction of a case to the court of appeals and strips a

                                           4
district court of jurisdiction to rule on any matters involved

in the appeal.”).      Thus, in Appeal No. 14-2259, we grant leave

to proceed on appeal in forma pauperis, dismiss the appeal of

the magistrate judge’s order, vacate the district court’s order

denying   Hunter’s    motion   to   vacate,      and   remand     to   allow   the

district court to rule on Hunter’s IFP status.

     As for Hunter’s mandamus petitions, we note that mandamus

is   a    drastic    remedy    to    be   used     only      in   extraordinary

circumstances.      United States v. Moussaoui, 333 F.3d 509, 516-17

(4th Cir. 2003).      Mandamus relief is available only when there

are no other means by which the relief sought could be granted.

Id. at 517.      The party seeking mandamus relief bears the heavy

burden of showing that she has no other adequate means to obtain

the relief sought and that her entitlement to relief is clear

and indisputable.      Allied Chem. Corp. v. Daiflon, Inc., 449 U.S.
33, 35 (1980).      We deny Hunter’s mandamus petitions, as she has

shown no indisputable right to relief in either instance.

     We dispense with oral argument because the facts and legal

contentions   are    adequately     presented    in    the   materials    before

this court and argument would not aid the decisional process.



                                          No. 14-2259 DISMISSED IN PART,
                                              VACATED IN PART, REMANDED,
                                                     AND PETITION DENIED
                                             No. 15-1019 PETITION DENIED


                                      5